Judgment unanimously modified so as to eliminate the second decretal paragraph imposing a perpetual injunction. The declaratory judgment that the preferred stockholders had voting rights destroys appellant’s right to resubmit the proposal without affording preferred stockholders the right to vote, and the injunction might prove unnecessarily burdensome in unforeseen circumstances. As so modified, the judgment is affirmed. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Breitel and Bastow, JJ.